Appellant was convicted under the second count of an indictment charging him with rape of a female under the age of eighteen years and his punishment was assessed at five years imprisonment in the state penitentiary.
Prosecutrix was seventeen years old at the time of the commission of the offense. Appellant was a Singer Sewing Machine agent and testified that on his first visit to see Miss Hammett, shortly after his introduction to her, that she was very affectionate in her attitude toward him and let him embrace her; that she leaned on his shoulder and that she agreed to stop other boys from coming to see her. He returned again shortly thereafter and took her driving. He testified to various acts of intimacy between them, which fell short of any act of intercourse but was evidently intended as evidence to show her lack of chastity. Based evidently upon his testimony, as there was no other of like character introduced, the appellant requested a special charge, which was given by the court, instructing the jury in effect that if the prosecutrix was of previous unchaste character, to return a verdict of not guilty.
The prosecutrix testified to an act of intercourse on the last trip mentioned. This appellant denied.
Complaint is made of proof by the state of the good reputation of the prosecutrix for virtue and chastity. This testimony was not admissible, unless there had been some attack by appellant upon the chastity of prosecutrix. What has been said above shows that appellant raised the issue by his evidence of her lack of chastity, and insisted that same was an issue to be charged on and asked and was given a charge on this issue, as above stated. Appellant having questioned her chastity, the evidence admitted by the court was proper. Warren v. State, 54 Tex.Crim. Rep.. Underhill's Crim. Ev. (3rd Ed.), par. 621; Wilson v. State, 17 Tex.Crim. App. 525; Branch's P. C., p. 1003.
By appropriate bills of exception appellant presents as error the action of the court in permitting the mother of the prosecutrix *Page 106 
and another witness to give in detail the statements of the prosecutrix made to them the next day after the alleged rape. Complaint of the crime made by prosecutrix to others is admissible, but not the details of such as related to others. Underhill's Crim. Ev. (3rd Ed.), par. 612. An exception to this rule is that the details of her recent complaint which corroborate her may be put in evidence for the purpose of sustaining her as a witness in those cases where the defendant has sought to impeach her by proof of contradictory statements made by her as to the alleged rape. Sentell v. State, 34 Tex. Crim. 260; Simpson v. State, 46 Tex.Crim. Rep.; Northcutt v. State, 158 S.W. 1005. In this case the appellant introduced evidence to the effect that the prosecutrix said to certain witnesses that there had been no penetration, which was contradictory to her evidence given on the trial. This clearly entitled her to prove that she made statements similar to the one given on trial to her mother and another witness soon after the alleged transaction. If there are other inadmissible statements in the testimony of these witnesses, appellant is not in position to complain, as a blanket objection was made to all of the evidence, a part of which is clearly admissible. There was no motion to strike out the inadmissible portions, if there were any, and no attempt to segregate them from that which was admissible as corroborative of prosecutrix. In this condition of the record, the bills present no error. Nugent v. State, 273 S.W. 598; Scogin v. State, 273 S.W. 575; Zweig v. State, 171 S.W. 751; Ghent v. State, 176 S.W. 568.
We have examined the other bills appearing in the record and finding no error in any of them, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.